Citation Nr: 0823465	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Board finds that the appellant's claim for entitlement to 
service connection for the cause of the veteran's death must 
be remanded for further development.  VA has a duty to assist 
claimants to obtain evidence needed to substantiate a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  VA's duty to assist includes making reasonable 
efforts to obtain private medical records.  38 C.F.R. § 
3.159(c)(1), (2).  Here, prior to the veteran's death, in a 
December 2003 VA PTSD examination, the veteran stated that he 
underwent a three vessel coronary artery bypass, which was 
performed at the Army Hospital in Texas in 1993.  In 
addition, the veteran revealed that he was treated at Foote 
Hospital for heart failure accompanied by fluid in his chest.  
Further, the veteran stated that his primary care physician 
was Dr. Rosenberg of Michigan Health Center, and his 
cardiologist was Dr. Kathy Glick of the Michigan Heart 
Center.  There is no evidence in the veteran's claims file 
that the RO attempted to obtain the records from these 
sources.  As the veteran's death certificate reveals that the 
cause of his death was cardiorespiratory arrest for 10 
minutes, due to or as a consequence of congestive heart 
failure, and the records identified by the veteran in the 
December 2003 VA examination pertain to treatment for a heart 
disorder, remand is required to obtain these records.  

Further, the most recent VA treatment records in the 
veteran's claims file are dated in September 2003.  
Accordingly, the RO must obtain all VA outpatient treatment 
records from September 2003 until December 2004.  In 
addition, a VA opinion should be obtained with regard to the 
issue of whether a service-connected disorder either caused 
or contributed substantially or materially to the cause of 
the veteran's death.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and 
request that she identify all VA and non-
VA medical providers who have treated the 
veteran for his heart disorder.  The RO 
must then, with the assistance of the 
appellant, obtain copies of the related 
medical records that are not already in 
the claims folder, to include treatment 
records from the Army Hospital in Texas 
from 1993, the Foote Hospital, Dr. 
Rosenberg of the Michigan Health Center, 
and Dr. Kathy Glick of the Michigan Heart 
Center, as noted in the December 2003 VA 
examination report.  In addition, all VA 
outpatient treatment records for the 
period of September 2003 until the 
veteran's death in December 2004 must be 
obtained and associated with the claims 
file.  The appellant must be informed as 
to the result of these efforts.  

2.  The RO must also advise the appellant 
that she may submit any additional 
pertinent evidence in support of her 
claim, to include competent evidence that 
provides a relationship between the 
veteran's death and a service-connected 
disorder, to include postservice medical 
treatment records of his service-connected 
disorders from service discharge to the 
date of his death.  The appellant must be 
informed that she can also identify or 
submit nonmedical indications of the 
veteran's service-connected disorders that 
were independently observed or verified.  
Based on the appellant's response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  

3.  All attempts to secure the above 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the appellant and her 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant and her representative must 
then be given an opportunity to respond.  

4.  The RO must notify the appellant that 
it is her responsibility to cooperate in 
the development of the claim.  The 
consequences for failure to cooperate with 
the development of the claim without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  

5.  Thereafter, the RO must obtain a VA 
medical opinion as to whether a service-
connected disorder either caused or 
contributed substantially or materially to 
the cause of the veteran's death, to 
include whether the veteran's service-
connected PTSD caused or contributed 
substantially or materially to the cause 
of death.  The claims file must be made 
available to and reviewed by the VA 
physician in conjunction with the 
requested opinion.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed. 

6.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
appellant and her representative.  After 
the appellant and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

